—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered May 16, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Read as a whole (see, People v Canty, 60 NY2d 830), the *284court’s response to an inquiry from the deliberating jury with regard to sentencing properly reminded the jury not to consider punishment and could not have caused any prejudice to defendant (compare, People v Santini, 221 App Div 139, 142, affd 246 NY2d 612). Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman. JJ.